DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022, has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-19 directed to the liquid ejection head non-elected without traverse.  Accordingly, claims 15-19 have been cancelled.

 Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a driving method of a liquid feeding apparatus including a liquid chamber, the method including controlling the voltage applied to the driving element in such a way as to repeat a first period in which the voltage is changed from a first voltage to a second voltage and a second period which is a longer period than the first period and in which the voltage is changed from the second voltage to the first voltage; and controlling the voltage applied to the driving element such that an inflection point is provided in each predetermined interval during the first period based on a Helmholtz vibration period unique to the liquid feeding apparatus.
The cited art, U.S. Patent Pub. 2009/0219313 (“Suzuki”) in view of U.S. Patent Pub. 2015/0099059 (“Harjee”), discloses a similar driving method also including, as provided by Suzuki, a driving method of a liquid feeding apparatus including a liquid chamber configured to store a liquid (chamber 424), and a driving element provided in the liquid chamber and configured to circulate a liquid stored in the liquid chamber to an external unit by expanding and contracting a capacity of the liquid chamber along with application of a voltage (piezoelectric element 43), the method comprising: controlling the voltage applied to the driving element in such a way as to repeat a first period in which the voltage is changed from a first voltage to a second voltage (Fig. 6, period P1) and a second period which is a longer period than the first period and in which the voltage is changed from the second voltage to the first voltage (Fig. 6, period P2 with P3). Applicant’s arguments are persuasive.  In particular, the cited art does not appear to explicitly disclose or suggest an inflection point provided in each interval during a first period as required by the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853